IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10178
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

CARLO RENE LEON-MOLINA, also known as Guero,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-221-3-X
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlo

Rene Leon-Molina has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Leon-Molina has filed a brief in response and asks this court to

appoint him a new attorney for appeal.

     Our review of the brief filed by counsel, of Leon-Molina’s

response to that brief, and of the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel’s motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10178
                               -2-



leave to withdraw is GRANTED, counsel is excused from further

responsibilities, Leon-Molina’s motion for appointment of new

counsel is DENIED, and the APPEAL IS DISMISSED.